DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carl Sanders, Registration Number 57,203 on September 7, 2021.

3. Claims 21,22,24,25,26,28,29,31,32,33 and 36 should be replaced as follows.

Claim 21.    The optical interferometer apparatus  of claim 1, 







wherein the further controllable phase modulator comprises a thermo-optic controllable phase modulator.

Claim 22.  The  optical interferometer apparatus as claimed in claim 21 comprising:
an optical splitter configured to:
receive input light; and,
output the received input light upon the first interferometer arm path and the second interferometer arm path,
an optical combiner configured to:
receive light from any of the first and second interferometer arm paths
output light upon the first and second interferometer output paths.

 Claim 24. The optical interferometer apparatus as claimed in claim 21 wherein the said controllable silicon carrier depletion phase modulators comprise controllable silicon integrated optic carrier depletion phase modulator having a length, along the direction of optical propagation, between 0.5 millimeter (mm) – 5mm.  

Claim 25. The optical interferometer apparatus as claimed in claim 24 wherein the said controllable silicon integrated optic carrier depletion phase modulators in each of the said paths have a speed of 100 Kilohertz (kHz) – 50 GigaHertz (GHz).

Claim 26. The optical interferometer apparatus as claimed in claim 25 wherein the said controllable silicon integrated optic carrier depletion phase modulators in each of the arm paths and output paths have a speed of 100 Megahertz (MHz) – 15 Gigahertz (GHz).

Claim 28. The optical interferometer apparatus as claimed in claim 1 wherein the first and second interferometer optical output paths are input into a polarisation rotator combiner.

Claim 29. The optical interferometer apparatus as claimed in claim 28 where the polarisation rotator combiner is configured to: receive light from the first and second interferometer optical output paths in a first plane; and, output the light in a direction out of the said plane.


Claim 31. The optical interferometer apparatus as claimed in claim 21 wherein:
A)    the first and second output paths are input into a second optical combiner; 
B)    the apparatus is configured such that one of:
i) the first interferometer arm path is longer than the second interferometer arm path; or,
ii)  length of first output path between first and the second optical combiner is longer than the second output path between the first and second combiner.


Claim 32. The optical interferometer apparatus as claimed in claim 31 wherein the shorter of the said paths comprises a controllable optical attenuator.

Claim 33. A method of operating the  optical interferometer apparatus, as claimed in claim 21, the method comprising the steps of:
generating a first state of a quantum cryptographic protocol by:
sending a first control signal to change the phase of the thermo-optic controllable phase modulator for a first time period; and,    
sending a second control signal to change the phase of at least one of the controllable silicon carrier depletion phase modulators for a second time period, the second time period being shorter in duration than the first time period.

Claim 36. The method as claimed in claim 33 wherein the said control signals are configured to adjust the phase of the respective controllable silicon carrier depletion phase modulator by a value between 9π/ 20 up to but not including [p] π/2.



Reasons for allowance

4. Claims 1, 3-7, 10, 21, 22, 24-26, 28, 29, 31-36 are allowed.

5. The following is an Examiner’s reason for allowance.

6. Regarding claim 1, the closest prior art is Godfrey et al (US 2018/0062838). Regarding claim 1, Godfrey discloses an optical interferometer apparatus for generating at least a first and a second state for each of at least two different quantum cryptographic basis sets ;(integrated optical transmitter with Mach-Zehnder interferometer 68 generating two bases 24 and 26 wherein the first state is a zero intensity pulse state and the second state is a non-zero intensity pulse state in the first and the second time bins respectively, see Abstract, paragraph 90 and figures 3a,3b;(Equivalent to figure 1c) the apparatus comprising: at least a first and a second interferometer arm path that are spatially separate from each other;(Mach-Zehnder interferometer 68 with input splitter 76 and providing the input signal along the fist input path and the second input path, and two output path 70, 72 see paragraphs 144,145 and figure 6c as reproduced below; (Equivalent to figure 1c) and, at least a first and a second interferometer output path that are spatially separate from each other; (splitting each of the pulses output along the intensity controller 58 are output along the spatially separated output paths, see paragraph 136;(Equivalent to figure 1c) wherein each of: the first and second interferometer arm paths; and the first and second interferometer optical output paths; comprises a controllable phase modulator, of a first type, configured to controllably change a phase of light propagating along a respective path; (the first and the second input paths of the MZI consisting of two phase modulators 74 and the two output paths 72,70 consists of phase modulator 86, see figure 6c and wherein the phase modulators of the MZI modulator are configured to selectively control the pulses propagating through each path, see paragraph 142, 144 and figure 6c as reproduced below;(Equivalent to figure 1c) wherein an output from the controllable phase modulators of the first and second optical output interferometer paths are used together for defining each of the first and second states for each respective basis set; (for the basis 28 and 30 the phase change is implemented on either of the pulses by independently changing the phase of the pulses travelling through the phase modulator, see paragraphs 127,128;(Equivalent to figure 1c). 


    PNG
    media_image1.png
    335
    742
    media_image1.png
    Greyscale




However regarding claim 1, the prior art of record fails to disclose second optical interferometer output path comprises a controllable phase modulator; wherein at least one of the first or second interferometer arm paths comprises a further controllable phase modulator, of a second type, wherein the first type of controllable phase modulator imparts a phase change using a different physical effect than the second type of controllable phase modulator.

The Examiner found no suggestion or motivation to combine similar teachings from prior art made of record to overcome the limitations as discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of
Reasons for Allowance”.

Conclusion

7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Englund et al. (US 2016/0234017) discloses temporal quantum key distribution (QKD) between first and second entity including measuring an arrival time of each of the plurality of photons within each of a set of frames, see figure 1a

b. Paraiso et al (US 2019/0013878) discloses quantum communication receiver with m decoders and each decoder comprising at least one waveguide, see figure 5

c. Frohlich et al (US 2016/0234018) discloses a quantum communication system with plurality of transmitter units comprising a source of quantum signals and a quantum receiver comprising at least one detector to detect quantum signals, see figure 2.

d. Sibson et al (Chip-based Quantum Key Distribution – 2015 attached) discloses integrated Photonic devices for quantum key distribution, see figures 1a, 1b.
e. Cai et al; (A silicon photonic transceiver circuit for high-speed polarization based discrete variable quantum key distribution – 2017 attached) discloses silicon photonic transceiver for high speed QKD with phase shifters at both the input and output interferometer paths, see figure 1a.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636